UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                Argued July 6, 2005
                              Decided August 26, 2005

                                       Before

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. KENNETH F. RIPPLE, Circuit Judge

                     Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 04–2048

IVAN LOLI, et al.,                            On Petition for Review of an Order of
     Petitioners,                             the Board of Immigration Appeals

      v.                                      Nos. A79 263 070, A79 263 071,
                                                   A79 263 072
ALBERTO GONZALES,
    Respondent.

                                     ORDER

       Dr. Ivan Loli, who was a state archivist in Albania, petitions for review of an
order of the Board of Immigration Appeals denying his application for asylum. After
Loli had several run-ins with less than desirable Albanians, including one incident
in which his teenage son was briefly abducted, he fled to the United States, where
he overstayed his visa and was charged as removable. Loli applied for asylum on
behalf of himself and his family, claiming he had been persecuted because of his
political opinion and nationality. The IJ denied the application and the BIA
affirmed in a separate opinion, finding that Loli was not credible. He now petitions
for review of that decision. We deny the petition.

      Throughout the 1990s, Loli used his position as an inspector for the state
archives to make known documents exposing the true nature of the former
communist government. For this—as well as his Greek ethnicity and activism on
behalf of the opposition Democratic Party (“DP”)—he fell afoul of the communists’
No. 04–2048                                                                    Page 2

heirs, the Socialist Party (“SP”). At an immigration hearing, he described a number
of different episodes of mistreatment, but the level of detail he provided varies
widely. As we read the record, there are six major incidents to recount.

       The first stems from Loli’s successful lobbying in 1992 for the passage of a
law ordering the transfer to the state archives of a cache of communist documents
under the SP’s control. On the day that Albania’s supreme court upheld the law
against a constitutional challenge by the SP, Mrs. Loli found under her door an
anonymous letter that said, “give up digging in the documents, you dirty Greek, and
dirty cub [no translation provided] of the Democratic Party . . . we will root you and
your family out.” The following evening as Dr. Loli was returning home from work,
he was attacked by three violent men who pulled up in a jeep; they said, “Let’s
strangle this Democratic Party’s S.O.B., this Greek puppet,” and beat him
unconscious. Loli regained consciousness in the building housing the office of the
regional prosecutor, near the archives, but he decided not to file any charges nor to
seek medical treatment.

        In the second incident, in 1993, Loli was imprisoned for seven days on
charges of collaborating with the secret service of Greece. He testified that he had
been visiting Greece when his supervisor at the state archives, the general director,
was caught attempting to smuggle documents from Albania to France. When
officials learned that he had been out of the country, he likewise became suspect.
He was arrested at his home by four policemen, who took him to Tirana Prison,
where he was fed only bread and water. While in prison, he was pistol-whipped, and
guards repeatedly kicked him and struck him in his back and neck. Upon his
release Loli sought no treatment because he knew that his “muscles will recover,”
but he was traumatized by the incident and reported it to DP headquarters.

       The third, and most serious, occurrence stems from a major discovery made
in June 1995 by Loli and a colleague at the archives: they unearthed documents—
which the interior minister had attempted to destroy in 1990 and ‘91—implicating
the communist party in the execution of some 80,000 Albanians. In a television
interview, Loli and the other inspector accused the government of illegally
concealing the records, and over the following days several newspapers reported the
charge. A week after the interview Loli’s son Gent, who was thirteen at the time,
was abducted by unidentified thugs. In an affidavit, Gent asserted that he was
walking home in the evening when a car pulled up and two men got out and struck
him with bats—one hitting him in the knee, the other in the head—knocking him
unconscious. Gent woke up “in a dark, filthy, small room” and saw blood on his
pants. He also noticed when he touched his head that his “hair was wet from
blood.” His captors told Gent that he would “pay for [his] father’s actions,” and
instructed him to tell his father “not to mess with the government,” threatening to
kill Dr. Loli if he continued disparaging the communists. Gent was released after
two days. His parents took him to a hospital for x-rays and thereafter arranged for
No. 04–2048                                                                   Page 3

a nurse friend to treat him at home. The nurse’s affidavit confirms Gent’s account
that she visited him and supplied medication for his injuries.

       The record provides comparatively little detail about the remaining incidents.
The fourth also involves Gent. Loli, who viewed his work exposing communist
malfeasance as an extension of his activism on behalf of the DP, campaigned for a
DP candidate in the watershed elections of 1997, in which the SP won power.
Shortly thereafter, while leaving school, Gent was arrested by police officers for
“disturbing the peace.” He was held for roughly five hours, and when Loli arrived to
pick him up, the officers warned him to “be careful because anything can happen.”

       In the fifth incident Loli was arrested by police officers in November 1998
and again in December on suspicion of helping to organize the riots that
accompanied the funeral of slain DP leader Azem Hajdari. Loli was held for a day
each time and was pressed to admit that he played a role in the violence. During
the first interrogation, he “was punched a couple times,” and during the second,
officers tried “with much more force” to make him confess, although he did not
indicate what that means.

       Finally, in late 1999 after Loli publicly protested against the general
director’s decision to return communist-era documents to the SP government’s
foreign ministry, police officers searched his home for weapons and he was attacked
in a store while Christmas shopping. The officers justified the search with a
warrant. No one was injured and there was no damage. His attack in the store was
perpetrated by three assailants who punched Loli, knocking him down, and called
him a “bad Greek” and a “supporter of Genc [P]ollo,” a prominent Democrat. By this
time, Loli testified, all of the “attention and pressure” brought about by his DP
activities and work in the archives was too great, and he decided to flee to America.

       After the hearing, the IJ denied asylum, finding that Loli was not credible
because he had been able to keep his employment with the government, earn a
doctorate degree, and teach as an adjunct professor during the period in question.
The IJ also observed that, according to the INS document inspector, Loli had
submitted fabricated documents: a DP party card and a court summons issued after
he had left Albania. The IJ credited the inspector’s report, which stated that the ID
card “is easily obtained, has no security features and lists no payment of dues,” and
pointed out that the summons was written without diacritics (accent marks) and in
a typeface typical of American, rather than European, typewriters. The IJ also
denied voluntary departure.

       The BIA affirmed in a separate opinion. The Board agreed that Loli was not
credible because he had submitted fraudulent documents, and because he had
maintained his position in the archives and managed to complete his degree.
However, the Board reversed the IJ’s denial of voluntary departure. Because the
No. 04–2048                                                                     Page 4

Board issued its own opinion rather than adopting the IJ’s order, we review the
Board’s decision. Prela v. Ashcroft, 394 F.3d 515, 518 (7th Cir. 2005); Liu v.
Ashcroft, 380 F.3d 307, 311–12 (7th Cir. 2004).

       In this petition Loli challenges both bases for the Board’s adverse credibility
finding. He initially attacks the BIA’s reliance on the INS inspector’s report in
concluding that the DP membership card was fabricated, faulting the Board for
refusing to credit his explanation for perceived irregularities with the document.

       This court defers to the credibility determinations of the BIA so long as they
are supported by specific, cogent reasons that bear a legitimate nexus to the
finding. Huang v. Gonzales, 403 F.3d 945, 948 (7th Cir. 2005); Ahmad v. INS, 163
F.3d 457, 461 (7th Cir. 1999). When the Board finds a discrepancy or inconsistency
that could discredit an asylum applicant, the applicant must convincingly explain
the discrepancy or else supply extrinsic corroborating evidence. Capric v. Ashcroft,
355 F.3d 1075, 1086 (7th Cir. 2004).

       Loli’s attempt to prove the validity of his party ID card is not so convincing
that the Board had to accept it. Loli testified that the card does not show his past
payment of membership dues—a regular feature of DP membership cards, according
to the INS inspector—because he lost his old card and obtained this replacement in
October 1999, shortly before leaving Albania. This explanation only responds to one
of the INS inspector’s concerns about the card; the inspector also noted that the
card bore no security features, such as a signature or fingerprint. Moreover, Loli’s
argument would have been much more effective had he countered the inspector’s
findings with an opinion by a document inspector of his own. Instead he produced
as an expert witness Bernard Fischer, a professor of Balkan and Albanian history;
although Dr. Fischer challenged the INS inspector’s findings, the IJ pointed out that
he is not qualified as an expert in document authentication.

       Similarly, Loli failed to provide a convincing explanation for the irregularities
with the court summons. He contends that the inspector’s conclusion that the
summons is merely “fabricated” rather than “counterfeit” or “fraudulent” leaves him
some wiggle room: according to the inspector, “fabricated” means that “it’s not
necessarily a counterfeit document, but the use of the document and the
authenticity or authority of issuance [is] in severe question.” This is a weak
argument indeed. A glimmer of doubt in the inspector’s conclusion falls far short of
evidence that would compel us to reverse the Board’s decision. Loli also argues that
the INS inspector was not properly certified as an expert, and that under Kourski v.
Ashcroft, 355 F.3d 1038, 1039 (7th Cir. 2004), Loli cannot be discredited for using
the summons because it was mailed to him and he did not know that it was
fabricated. He failed to raise either of these arguments before the Board, however,
and they are therefore forfeited. See Tapia v. Ashcroft, 351 F.3d 795, 797 n.3 (7th
Cir. 2003).
No. 04–2048                                                                    Page 5

       Loli also challenges the BIA’s other basis for the credibility finding—his
ability to keep his job and earn a doctorate despite his ordeal. He argues that this
has “little bearing on his case for asylum.” To the contrary, courts have held that
staying in the country for a significant time after being mistreated and completing
an advanced degree undercuts a finding of persecution. See Kondakova v. Ashcroft,
383 F.3d 792, 797 (8th Cir. 2004); cf. Ambati v. Reno, 233 F.3d 1054, 1061 (7th Cir.
2000). The Board was permitted to conclude that Loli’s decision to stay in Albania
for over five years after his son was kidnapped—and seven years after his own
imprisonment and beating—was incongruous with his claim that he seriously feared
persecution.

       Loli also challenges the Board’s determination that the mistreatment he
suffered was not “on account of” his political opinion or nationality, but as the
government notes, since we affirm the Board’s credibility finding, there is no need to
reach this issue. The petition for review is DENIED.